Title: From Benjamin Franklin to Robert R. Livingston, 12 August 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,
Passy, Augt. 12. 1782.
I have lately been honour’d with your several Letters No. 10. March 9. No 11. May 22. and No. 12. May 30.
The Paper containing a State of the Commerce in North America, and explaining the Necessity and utility of Convoys for its Protection, I have laid before the Minister, accompany’d by a Letter pressing that it be taken into immediate Consideration; & I hope it may be attended with Success.
The Order of Congress for liquidating the Accounts between this Court and the United States, was executed before it arrived. All the Accounts against us for money lent, and Stores, Arms, Ammunition, Clothing &ca furnished by Government were brought in and examined, and a Ballance received which made the Debt amount to the even Sum of Eighteen Millions, exclusive of the Holland Loan for which the King is Guarantee. I send a Copy of the Instrument to Mr. Morris. In reading it you will discover several fresh marks of the King’s Goodness towards us, amounting to the Value of near two millions. These added to the Free Gifts before made to us at diferent times, form an object of at least twelve Millions for which no Return but that of Gratitude & Friendship are expected. These I hope may be everlasting. The constant good Understanding between France and the Swiss Cantons, and the steady Benevolence of this Crown towards them, afford a well-grounded Hope that our Alliance may be as durable and as happy for both Nations; there being strong Reasons for our Union, & no crossing Interests between us. I write fully to Mr. Morris on Money affairs, who will doubtless communicate to you my Letter, so that I need say the less to you on that Subject.
The Letter to the King was well received. The Accounts of your Rejoicings on the News of the Dauphin’s Birth give pleasure here; as do the firm Conduct of Congress in refusing to treat with General Carleton, and the unanimous Resolutions of the assemblies of different States on the same Subject. All Ranks of this Nation appear to be in good humour with us, and our Reputation rises thro’ out Europe. I understand from the Swedish Ambassador that their Treaty with us will go on as soon as ours with Holland is finished; our Treaty with France, with such Improvements as that with Holland may suggest, being intended as the Basis.
There have been various misunderstanding and mismanagements among the Parties concern’d in the Expedition of the Bonhomme Richard which have occasion’d Delay in dividing the Prize Money. Mr. de Chaumont who was chosen by the Captains of all the Vessels in the Expedition as their Agent, has long been in a State little Short of Bankruptcy, and some of the Delays have possibly been occasioned by the Distress of his Affairs. He now informs me, that the Money is in the Hands of the Minister of the Marine. I shall in a few Days present the memorial you propose with one relating to the Prisoners, and will acquaint you with the answer. Mr. Barclay is still in Holland. When he returns he may take into his Hands what Money can be obtained on that Account.
I think your Observations, respecting the Danish Complaints thro’ the Minister of France, perfectly just. I will receive no more of them by that Canal; & will give your Reasons to justify my Refusal.
Your Approbation of my Idea of a Medal to perpetuate the Memory of York & Saratoga Victories gives me great Pleasure, and encourages me to have it struck. I wish you would acquaint me what kind of a Monument at York the Emblems required are to be fix’d on; whether an Obelisk or a Column; its Dimentions; whether any Part of it is to be Marble, and the Emblems carved on it; and whether the Work is to be executed by the excellent artists in that Way which Paris afford; and if so to what Expence they are to be limited? This puts me in mind of a Monument I got made here and sent to America by order of Congress 5 Years since. I have heard of its Arrival and nothing more. It was admired here for its elegant antique Simplicity of Design, and the various beautiful Marbles used in its Composition. It was intended to be fix’d against a Wall in the State house at Philadelphia. I know not why it has been so long neglected. It would me thinks, be well to enquire after it, and get it put up some where. Directions for fixing it were sent with it. I enclose a Print of it. The Inscription in the Engraving is not on the monument: It was merely the Fancy of the Engraver. There is a white Plate of Marble left smooth to receive such Inscription as the Congress should think proper.
Our Countrymen who have been Prisoners in England are sent home, a few excepted who were sick, & who will be forwarded as soon as recovered. This eases us of a very considerable Charge.
I communicated to the Marquis de la Fayette the Paragraph of your Letter which related to him. He is still here: And as there seems not much likelihood of an active Campaign in America, he is probably more useful where he is. His Departure however, tho’ delay’d, is not absolutely laid aside.
The second Changes in the Ministry of England have occasioned or have afforded Pretences for various Delays in the Negociation for Peace. Mr. Grenville had two successive imperfect Commissions. He was at length recall’d, and Mr Fitz-herbert is now arriv’d to replace him, with a Commission in due form to treat with France, Spain & Holland. Mr. Oswald, who is here, is inform’d by a Letter from the new Secretary of State, that a Commission impowering him to treat with the Commissioners of Congress will pass the Seals & be sent him in a few Days. Till it arrives this Court will not proceed in its own Negociation. I send the Enabling Act as it is called. Mr. Jay will acquaint you with what passes between him & the Spanish Ambassador respecting the proposed Treaty with Spain. I will only mention that my Conjecture of that Court’s Design to coop us up within the Allegheny Mountains is now manifested. I hope Congress will insist on the Mississippi as the Boundary and the free Navigation of the River from which they would entirely exclude us.

An Account of a terrible Massacre of the Morravian Indians has been put into my Hands. I send you the Papers that you may see how the Fact is represented in Europe. I hope Measures will be taken to secure what is left of those unfortunate People.
Mr. Laurens is at Nantes, waiting for a Passage with his Family to America. His State of Health is unfortunately very bad. Perhaps the Sea Air may recover him, & restore him well to his Country. I heartily wish it. He has suffered much by his Confinement.
Be pleased to present my Duty to the Congress, and assure them of my most faithful Services.
With great Esteem, I have the honour to be, Sir, &ca signed
B. Franklin
Honble. Robt. R. Livingston Esqe.
 
Notation: Letter 12 Aug 1782 Doct Franklin Read Decr. 13. 1782 Secret— Decr. 27 At the request of Mr Howell the injunction of Secresy taken off so far as respects the latter part of the paragraph on the second page marked between Brackets () and of the first paragraph of the letter of Sept 3. 1782
